Citation Nr: 0809035	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bladder 
diverticulitis.

3.  Entitlement to an increased disability rating for chronic 
sinusitis, currently rated as 30 percent disabling.

4.  Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to August 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a July 2001 rating decision, the continued 
disability ratings of 0 percent for chronic sinusitis and 10 
percent for hypertension.  In a January 2004 rating decision, 
the RO denied service connection for bladder diverticulitis.  
In an October 2005 rating decision, the RO denied service 
connection for tinnitus.  In a February 2006 rating decision, 
the RO assigned a temporary 100 percent rating for chronic 
sinusitis following sinus surgery in May 2005, followed by a 
30 percent rating from July 2005.  In January 2006, the 
veteran wrote that he wished to withdraw his appeal for 
service connection for bladder diverticulitis.

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below, and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In a written statement submitted in January 2006, prior 
to promulgation of a decision in the appeal for service 
connection for bladder diverticulitis, the veteran related 
that he wished to withdraw that appeal.

2.  Prior to March 20, 2002, chronic sinusitis was manifested 
by congestion, without episodes of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.

3.  From March 20, 2002, chronic sinusitis was manifested by 
three to six non-incapacitating episodes per year of 
sinusitis, with headaches, pain, and purulent discharge.

4.  From October 25, 2004, until surgery on May 5, 2005, 
chronic sinusitis was manifested by more than six non-
incapacitating episodes per year of sinusitis; but had not 
required surgery.

5.  From July 1, 2005, chronic sinusitis, status post sinus 
surgery, has been manifested by frequent, but less than 
constant, non-incapacitating episodes of sinusitis; without 
chronic osteomyelitis.

6.  From 2000 to the present, the veteran's hypertension is 
manifested by blood pressure readings showing diastolic 
pressure predominantly below 110, and systolic pressure below 
200 on all readings.


CONCLUSIONS OF LAW

1.  The veteran's statement meets the criteria for withdrawal 
of the substantive appeal for service connection for bladder 
diverticulitis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b) (2007).

2.  Prior to March 20, 2002, the veteran's chronic sinusitis 
did not meet the criteria for a compensable rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6510 
(2007).

3.  From March 20, 2002, the veteran's chronic sinusitis met 
the criteria for a 10 percent rating.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.97, Diagnostic Code 6510.

4.  From October 25, 2004, the veteran's chronic sinusitis 
met the criteria for a 30 percent rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6510.

5.  From July 1, 2005, the veteran's chronic sinusitis did 
not meet the criteria for a rating higher than 30 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6510.

6.  The veteran's hypertension does not meet the criteria for 
a rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bladder Diverticulitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In January 2006, the veteran submitted a written statement 
indicating that he wished to withdraw his appeal for service 
connection for bladder diverticulitis.  The Board finds that 
the veteran's statement satisfies the requirements for 
withdrawing that appeal.  As the appeal is withdrawn, there 
is no remaining allegation of error of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.

Increased Rating for Chronic Sinusitis

The veteran is seeking a higher rating for his chronic 
sinusitis.  Disability ratings are determined by evaluating 
the extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.10.  If two ratings are potentially applicable, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The RO established service connection for the veteran's 
chronic sinusitis effective immediately following his 
separation from service, and assigned a 0 percent rating.  In 
January 1999, the veteran requested an increased rating for 
his chronic sinusitis.  In an October 1999 rating decision, 
the RO denied an increased rating.  In October 2000, the 
veteran's representative informed the RO that the veteran was 
seeking an increased rating.  In a July 2001 rating decision, 
the RO continued the 0 percent rating for chronic sinusitis.  
The veteran appealed the July 2001 rating decision.

In May 2005, the veteran underwent sinus surgery.  In a 
February 2006 rating decision, the RO assigned a temporary 
100 percent rating for chronic sinusitis for convalescence 
following the May 2005 surgery, and assigned a 30 percent 
rating from July 2005.  The Board will consider whether a 
rating higher than 0 percent is warranted for any period from 
October 2000, when the veteran filed the increased rating 
claim that is currently on appeal; and whether a rating 
higher than 30 percent is warranted for any period from July 
2005.

The rating schedule provides the following criteria for 
evaluating chronic sinusitis:

Following radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries
   ..................................................... 50 percent

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting  
..................................... 30 
percent

One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting  
................ 10 percent


	(CONTINUED ON NEXT PAGE)


Detected by X-ray only  
................................. 0 
percent

Note: An incapacitating episode of 
sinusitis means one that requires bed 
rest and treatment by a physician.

38 C.F.R. § 4.97, Diagnostic Code 6510.

In his January 1999 claim for an increased rating, the 
veteran stated that his chronic sinusitis had increased in 
severity.  Private medical records show treatment for a sinus 
infection in January 2000.

On VA examination in October 2000, the veteran reported 
having year round symptoms from sinusitis.  He stated that he 
had intermittent nasal congestion, and that the congestion 
intermittently interfered with breathing through his nose.  
He indicated that he was not receiving ongoing treatment for 
the sinusitis.  He related that he did not have purulent 
discharge or headaches.  He reported that he did not have 
tenderness, except when he was on an airplane.  He stated 
that he did not have periods of incapacitation from his 
sinusitis.  The examiner found no nasal obstruction, 
tenderness, purulent discharge, or crusting.  The paranasal 
sinuses appeared normal on x-rays.

The claims file contains records of VA outpatient ear, nose, 
and throat (ENT) treatment on multiple occasions in 2002.  In 
March 2002, the veteran reported using prescribed medication, 
and indicated that he had purulent drainage from his left 
nostril.  At the time of the consultation, the treating 
practitioner found no polyps.  X-rays showed recurrent left 
maxillary sinusitis.  Treatment included nasal sprays, and a 
three week course of antibiotics.  The veteran was seen on 
three occasions in May 2002.  On the first of those visits, 
he reported ongoing purulent discharge from the left nostril.  
X-rays showed ongoing opacification of the left maxillary 
antrum.  The veteran underwent lavage of the left maxillary 
sinus, and the examiner noted purulent, foul smelling return.  
Antibiotics were prescribed.  One week later, the veteran 
underwent left antral puncture and irrigation.  Pus was still 
present, but with no odor.  The physician continued the 
antibiotics.  On the third visit, the physician 


performed a left antral puncture, and the sinus was clear.  
On follow-up in June 2002, the veteran reported that he 
continued to use the prescribed nasal sprays.  He stated that 
he did not have sinus pain or nasal obstruction at that time.  
Sinus x-rays were normal.

In an October 2002 appeal, the veteran indicated that his 
sinusitis had worsened.  In November 2002, the veteran 
contacted the VA facility where he received treatment, 
reporting bleeding from his nose and sinuses.  

On VA examination in December 2002, the veteran reported that 
his sinusitis was treated with three types of nasal sprays, 
which helped to maintain or restore his ability to breathe 
through his nose.  He indicated that he had frontal headaches 
off and on.  He related having an itchy nose and itchy, 
watery eyes year round, with worsening of these symptoms in 
the spring and fall.  He reported that three times that year 
he had undergone puncture of the maxillary antrum for 
irrigation of his sinuses.  He stated that he was usually 
incapacitated for a couple of days following that procedure.

The examiner noted that there was no nasal obstruction, but 
that the flow was about 60 percent through each nostril.  
There was no tenderness of the sinuses on examination.  The 
examiner reviewed the x-ray findings from March, May, and 
June 2002; and noted that maxillofacial CAT scan had shown 
mucosal thickening that was mild in the frontal sinuses, 
moderate in the ethmoidal air cell and the right maxillary 
antrum, and moderate to marked in the right sphenoid sinus 
and the right frontal sinus.

In VA outpatient treatment in June 2003, the veteran reported 
ongoing sinus and nasal symptoms, with clear, watery 
discharge.  In July 2004, x-rays showed hazy opacity in the 
left maxillary antrum.  In October through December 2004, the 
veteran consulted a private allergy practice regarding his 
sinusitis.  The veteran reported longstanding sinus problems 
that had worsened in the most recent year.  He indicated that 
he had copious sinus drainage that kept him awake at night.  
Medications that the allergy practice tried did not produce 
lasting improvement.

On VA examination in January 2005, the veteran reported 
congestion that interfered with nasal breathing every night, 
and some days.  He reported daily thick, smelly, purulent 
drainage.  He stated that the discharge was bloody about once 
a week.  He indicated that he was on daily medication for the 
sinusitis.  He related having facial pain and frontal 
headaches several times a week.  He reported no periods of 
incapacitation from the sinusitis.  The examiner noted that 
sinusitis affected the bilateral maxillary sinuses.  At the 
time of examination, the turbinates were slightly boggy, but 
not obstructive.  No purulence was seen.  The airflow was 80 
percent of normal.

In March 2005, the veteran wrote that he had had several 
sinus infections since 2000.  He stated that the sinus 
discharge had worsened from about 2003 forward, and since 
2004 had become unbearable.  He indicated that he awakened 
three to four times each night, having to clear the 
discharge.  He related that in the mornings, the discharge 
sometimes had blood in it.

In April 2005, the veteran had a consultation with private 
ENT specialist D. S., M.D..  A CT scan revealed some septal 
deviation, and severe sinusitis, worse on the left, with 
polypoid degeneration.  Dr. S. noted that there was nasal 
obstruction and turbinate hypertrophy.  Dr. S. recommended 
surgery with septoplasty and turbinate reduction.  In May 
2005, Dr. S. performed the surgery, which included turbinate 
reduction and bilateral nasal polypectomy.  In June 2005, Dr. 
S. saw the veteran for sinus pressure, discharge, and 
congestion consistent with sinus infection.  A CT scan showed 
scattered mucosal thickening consistent with mild persistent 
sinusitis.

On VA examination in July 2005, the veteran reported that he 
was on an antibiotic for a sinus infection, and was using 
nasal sprays for congestions.  He reported some ongoing 
difficulty breathing through his nose.  He stated that he had 
purulent discharge.  The examiner indicated that the 
bilateral maxillary sinuses were affected, and that there was 
no indication of pain or headaches.  Both nostrils were red 
and swollen, with clear rhinorrhea, and 80 percent closure.  
There was tenderness to percussion over the right maxillary 
sinus.  Sinus x-rays showed hazy opacity in the left 
maxillary antrum, and mild mucosal thickening of the right 
maxillary sinus.

In January 2006, the veteran had a hearing at the RO, before 
a Decision Review Officer.  He reported that his sinusitis 
had worsened over time.  He noted having had surgery in May 
2005.  He reported that since the surgery he had continued to 
have bleeding sinuses, daily congestion, and sinus 
infections, including a recent sinus infection.

The manifestations of the veteran's sinusitis as shown by the 
October 2000 examination did not meet the criteria for a 
compensable rating.  At that time, he did not report purulent 
discharge, headaches, or repeated episodes of sinus 
infections.  Therefore, no rating increase is warranted for 
that period.

Beginning in 2002, the veteran's sinusitis was manifested by 
purulent discharge and multiple episodes of infection that 
required treatment.  Based on all of the episodes and 
symptoms, the Board finds that a 10 percent rating is 
warranted from March 20, 2002, the date of the first 2002 VA 
ENT visit shown in the records.  There were no incapacitating 
episodes in 2002, and the non-incapacitating episodes were 
not occurring more than six times per year, so a rating 
higher than 10 percent is not warranted for that period.

Later, the evidence showed further worsening of the 
sinusitis.  In late 2004 and in 2005, the veteran had 
frequent episodes of purulent discharge, and a persistent  
exacerbating symptom of discharge interfering with sleep.  
The evidence beginning from October 25, 2004, the date when 
the veteran was first seen at the private allergy practice, 
reasonably meets the criteria for a 30 percent rating.  The 
veteran did not have surgery prior to May 2005, and the 
symptoms were not nearly constant, so a 50 percent rating was 
not warranted at that time.

From July 2005, following convalescence from the May 2005 
surgery, the RO assigned a 30 percent rating.  The evidence 
from July 2005 forward reflects recurring infections, but 
does not indicate that headaches, tenderness, and purulent 
discharge have been nearly constant.  There is no indication 
that the veteran has chronic osteomyelitis following the 
surgery.  The preponderance of the evidence is against a 
rating higher than 30 percent from July 2005.

VA may assign an extraschedular rating when there is an 
exceptional or unusual disability picture that makes it 
impractical to apply the regular standards of the rating 
schedule.  An exceptional or unusual disability picture is 
characterized by factors such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1).  The Board does not have the authority to 
assign an extraschedular rating in the first instance.  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

The veteran has not had frequent hospitalizations for his 
chronic sinusitis.  His chronic sinusitis does not markedly 
interfere with employment.  Over the periods addressed in 
this appeal, the manifestations and effects of the veteran's 
chronic sinusitis have not necessitated referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.

Increased Rating for Hypertension

The veteran is seeking a higher rating for hypertension.  The 
RO established service connection for the veteran's 
hypertension effective immediately following his separation 
from service, and assigned a 10 percent rating.  In January 
1999, the veteran requested an increased rating for his 
hypertension.  In an October 1999 rating decision, the RO 
denied an increased rating.  In October 2000, the veteran's 
representative informed the RO that the veteran was seeking 
an increased rating.  In a July 2001 rating decision, the RO 
continued the 10 percent rating for hypertension.  The 
veteran appealed the July 2001 rating decision.  The Board 
will consider whether a rating higher than 10 percent is 
warranted for any period from October 2000, when the veteran 
filed the increased rating claim that is currently on appeal.

The rating schedule provides the following criteria for 
evaluating hypertensive vascular disease, including 
hypertension:



Diastolic pressure predominantly 130 or 
more
   ..................................................... 60 percent

Diastolic pressure predominantly 120 or 
more
   
.........................................
............................. 40 percent

Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 
200 or more
   ........................................................... 
20 percent

Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control ... 10 percent

38 C.F.R. § 4.104, Diagnostic Code 7101.

The claims file contains information regarding the veteran's 
hypertension in reports of VA and private medical 
examinations and treatment in 2000 through 2005.  The blood 
pressure readings in those records show diastolic pressure 
predominantly below 110, and systolic pressure below 200 on 
all readings.  Over the relevant period, the veteran's 
hypertension has not met the criteria for a rating higher 
than 10 percent.  The Board therefore denies the appeal for a 
higher rating.  The veteran has not had frequent 
hospitalizations for his hypertension, and his hypertension 
does not markedly interfere with employment.  Therefore, 
there is no need to refer the rating of the veteran's 
hypertension to designated VA officials for consideration of 
an extraschedular rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).

Because the appeal for service connection for bladder 
diverticulitis is dismissed, it is not necessary to discuss 
VA's duties to notify and assist the veteran with respect to 
that claim.  The claims that the Board is deciding at this 
time are those for increased ratings for chronic sinusitis 
and for hypertension.  In a claim for an increased rating, VA 
must inform the claimant of the criteria for a higher rating, 
including the consideration of relevant Diagnostic Codes.  If 
the Diagnostic Code under which the disability is rated 
contains criteria, such as a specific measurement or test 
result, for a higher rating that would not be satisfied by a 
showing of worsening or increase in disability, VA must 
notify the claimant of that requirement.  VA must notify the 
claimant, and give examples, of the types of medical and lay 
evidence that are relevant to an increased rating for the 
particular disability.  See Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008). 

With respect to the claims for increased ratings, the RO 
provided the veteran a statement of the case (SOC) in August 
2002 that included the Diagnostic Codes and rating criteria 
for sinusitis and hypertension.  In April 2005, the RO 
provided the veteran a notice that he could submit evidence 
showing that his chronic sinusitis had increased in severity, 
and gave examples of the types of medical and lay evidence 
that would be relevant to that increased rating claim.  A 
supplemental statement of the case (SSOC) that the RO issued 
in February 2006 also related the rating criteria for chronic 
sinusitis and for hypertension.  

The RO provided those notices after the initial adjudication 
of the increased rating claims.  Thus, the notices did not 
fully satisfy VA's duty to notify the veteran of the 
information and evidence necessary to substantiate the 
claims.  See Vazquez-Flores v. Peake, supra.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As held in 
Sanders, all notice errors are presumed prejudicial and 
require reversal, unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, slip op. at 9.  Although not specifically 
discussed by the Court, some other possible circumstances 
that could demonstrate that VA error did not prejudice the 
claimant include when the claimant has stated that he or she 
has no further evidence to submit, or when the record 
reflects that VA has obtained all relevant evidence.

In this case, as the notices included the rating criteria, a 
reasonable person could be expected to understand from those 
notices what was needed to substantiate the claims for 
increased ratings.  The veteran has had the opportunity to 
submit, and has submitted, argument and evidence pertaining 
to the increased rating claims.  He testified regarding those 
issues at the January 2006 hearing.  He has meaningfully 
participated in the adjudication process.  The information 
that he has presented demonstrates that he knows what is 
required to substantiate the increased rating claims.  In 
light of the content of the notices, and the knowledge 
demonstrated by the veteran, the Board concludes that VA 
error in providing notice did not effect the essential 
fairness of adjudication of the increased rating claims at 
this time.

The claims file contains medical records that show the 
manifestations of the veteran's sinusitis and hypertension 
during the relevant periods.  The veteran has had VA medical 
examinations, including as recently as 2005, that addressed 
the sinusitis and hypertension.  All known and available 
records relevant to the increased rating claims have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  The Board concludes 
that VA has substantially complied with the notice and 
assistance requirements, and that the veteran is not 
prejudiced by a decision on the increased rating claims at 
this time.


ORDER

The appeal for service connection for bladder diverticulitis 
is dismissed.

Prior to March 20, 2002, entitlement to a compensable rating 
for chronic sinusitis is denied.

From March 20, 2002, entitlement to a 10 percent rating for 
chronic sinusitis is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.

From October 25, 2004, entitlement to a 30 percent rating for 
chronic sinusitis is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.

From July 1, 2005, entitlement to a rating higher than 30 
percent for chronic sinusitis is denied.

Entitlement to a rating higher than 10 percent for 
hypertension is denied.


REMAND

The veteran is seeking service connection for tinnitus.  The 
record contains differing accounts of the history of the 
veteran's tinnitus.  In a March 2005 statement, the veteran 
reported that he had tinnitus that was not new, but that 
presently was almost constant.  In July 2005, the veteran had 
a VA audiological examination.  The examiner indicated that 
the veteran reported first noticing the tinnitus about six 
months prior to the 2005 examination.  Based on the history 
provided by the veteran and other evidence, the examiner 
expressed the opinion that it was less likely than not that 
the veteran's claimed tinnitus was related to his service.  
In a January 2006 hearing, the veteran clarified that his 
tinnitus had been present for a long time, but had worsened, 
becoming louder and more constant, in early 2005.  The 
veteran noted a history of considerable exposure to artillery 
and aircraft engine noise during his 28 years of service.  He 
stated that his post-service employment was in an office 
setting, and did not expose him to significant noise.

The opinion the VA examiner provided in 2005 was based on his 
understanding of the history of the veteran's tinnitus.  The 
veteran's statements before and after the examinations 
described a different history for the tinnitus.  The Board 
will remand the issue for a new examination, for the veteran 
to clarify the history, and the examiner to provide an 
opinion, based on the history and review of the file, 
regarding the likelihood that the veteran's current tinnitus 
is related to service.

In addition, as noted above, VA has a duty to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  
The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 38 C.F.R. § 3.159.

VA has not met all of the requirements for notice to be 
provided in a claim for service connection.  In the course of 
this remand of the claim for service connection for tinnitus, 
the RO should provide the veteran notice that meets all such 
requirements.

Accordingly, this case is REMANDED for the following:

1.  With respect to the veteran's claim 
for service connection for tinnitus, the 
RO must notify the veteran of the 
information and evidence not of record 
that is necessary to substantiate that 
claim, which information and evidence VA 
will obtain, and which information and 
evidence the veteran.  The RO must notify 
the veteran regarding such evidentiary 
development with respect to all five 
elements of the service connection claim, 
specifically: 1) veteran status; 2) 
existence of a disability; 
(3) a connection between the veteran's 
service and the disability; 4) degree of 
disability; and 5) effective date of the 
disability.  In addition, the RO must 
request that the veteran provide any 
evidence in his possession that pertains 
to that claim.

2.  The RO should schedule the veteran for 
a VA audiology examination to address the 
likely etiology of current tinnitus.  The 
examiner must be provided with the 
veteran's claims file for review.  The 
examiner should interview the veteran to 
obtain a clear and detailed history of the 
veteran's history of noise exposure and 
his experience of tinnitus.  After 
interviewing the veteran and reviewing the 
claims file, the examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the current tinnitus has 
continued since, or is otherwise causally 
related to, the veteran's service.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


